Citation Nr: 0122639	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  94-33 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to a higher initial rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

3.  Entitlement to a higher initial rating for left hand 
scar, residual of second degree burns, currently evaluated as 
10 percent disabling.

4.  Entitlement to a higher initial rating for left ear scar, 
residual of second degree burns, currently evaluated as 10 
percent disabling.

5.  Entitlement to a compensable initial rating for a rib 
cage scar, residual of second degree burns.

6.  Entitlement to a compensable initial rating for a right 
leg scar, residual of second degree burns.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 1992 and April 1998 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio.  The veteran has moved to Missouri and his 
claims are now under the jurisdiction of the St. Louis, 
Missouri, Regional Office (RO).

The veteran's claims were remanded by the Board for further 
development in April 1997.  The remand instructed the RO to 
schedule a hearing before a hearing officer on the issue of 
service connection for left ear hearing loss.  The Board 
notes that in March 1999 the veteran's representative 
submitted a letter indicating that the veteran wished to 
withdraw his request for a personal hearing.  The April 1997 
Board remand also instructed the RO to schedule the veteran 
for a hearing before a member of the Board at the RO.  In 
March 2000, the veteran submitted a VA Form 9 in which he 
indicated that he did not want a hearing before a member of 
the Board.  Since the veteran has indicated that he no longer 
wishes to have any more hearings, of any sort, his claims are 
ready for review by the Board.

The veteran's claims for initial compensable ratings for rib 
cage and right leg scars, residuals of second degree burns, 
are the subject of a remand section of this decision.
 

FINDINGS OF FACT

1.  The veteran is not shown to have a current left ear 
hearing loss disability for VA purposes.

2.  Prior to April 29, 1999, the veteran's service-connected 
post-traumatic stress disorder had been manifested by 
symptoms of irritability, depression and anxiety, resulting 
in no more than considerable impairment of social and 
industrial adaptability.

3.  From April 29, 1999, the veteran's service-connected 
post-traumatic stress disorder has been manifested by 
increased symptoms of irritability, depression and anxiety, 
resulting in severe impairment of social and occupational 
functioning.

4.  The veteran's left hand scar results in no loss of 
function and his current 10 percent rating is the maximum 
schedular rating available for such a scar under all 
appropriate diagnostic codes.

5.  The veteran's left ear scar is no more than moderately 
disfiguring.



CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 
3.303, 3.385 (2000).

2.  The criteria for a higher initial rating in excess of 50 
percent for post-traumatic stress disorder, prior to April 
29, 1999, have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(effective from November 7, 1996).

3.  The criteria for a 70 percent rating for post-traumatic 
stress disorder, from April 29, 1999, have been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996).

4.  The criteria for an initial evaluation in excess of 10 
percent for a left hand scar, residual of second degree 
burns, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2000).

5.  The criteria for an initial evaluation in excess of 10 
percent for a left ear scar, residual of second degree burns, 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7802, 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
expanded the duty of the Department of Veterans Affairs (VA) 
to notify and assist a veteran in developing the information 
and evidence to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000)) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)).  VA has since 
issued regulations consistent with the enactment of this law.  
See Fed. Reg. 45,620 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
Among other things, this law eliminated the concept of a well 
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law and its 
enabling regulations are applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  38 U.S.C.A. § 5107 note (West 
Supp. 2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation for the claims that are 
adjudicated in this decision.  The record includes VA 
examination reports, which the Board finds to be adequate for 
rating purposes, as well as VA outpatient treatment records.  
No additional pertinent evidence has been identified by the 
veteran, and the Board therefore finds that the record as it 
stands is complete and adequate for appellate review.  
Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for a hearing loss disability 
and which set forth the criteria for higher ratings for post-
traumatic stress disorder and for scars.  The Board concludes 
that the discussions in the rating decisions, statement of 
the case, supplemental statements of the case and VA letters 
have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought, and there has therefore been compliance 
with VA's notification requirement.  The Board therefore 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's claims and that no further 
action is necessary to meet the requirements of the Veterans 
Claims Assistance Act of 2000.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review.


I.  Service Connection - Left Ear Hearing Loss

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 C.F.R. §§ 3.307, 3.309 (2000).

For purposes of applying the laws administered by the VA, 
hearing impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In this case, the Board has reviewed the veteran's service 
medical records for evidence of hearing impairment.  While 
the veteran underwent several audiological examinations 
during service, none of these evaluations revealed pure tone 
thresholds at or above 40 decibels at the frequencies from 
500 to 4000 Hertz.  The evaluations also did not reveal the 
veteran to have pure tone thresholds of 26 or greater at 
three of the frequencies from 500 to 4000 Hertz.

An October 1991 VA examination report indicates that no 
hearing loss was noted.

The veteran was provided a VA audiogram in June 1993.  The 
veteran reported decreased hearing in the left ear.  The 
veteran asserted that his left ear hearing loss was not 
severe and did not effect his daily life.  Audiological 
testing revealed that the veteran had auditory thresholds of 
approximately 10, 15, 10, 15, and 30 decibels in the left ear 
at the respective frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz.  The veteran had a speech discrimination score of 
100 percent in the left ear.  The VA examiner stated that the 
veteran's left ear hearing was within normal limits, with a 
mild sensorineural loss at 4000 Hertz.

The veteran did not testify about left ear hearing loss at a 
February 1996 personal hearing before a hearing officer at 
the RO.

The veteran submitted a copy of a January 1999 audiological 
report from St. John's Physicians and Clinics.  The veteran's 
chief complaint was ringing tinnitus in the left ear.  
Audiological findings were indicative of mild high frequency 
hearing loss in the left ear.  The audiological diagram of 
the left ear did not reveal pure tone thresholds at or above 
40 decibels at any of the frequencies from 500 to 4000 Hertz.  
The audiological diagram of the left ear also did not reveal 
the veteran to have thresholds of 26 decibels or greater at 
three of the frequencies of 500, 1000, 2000, 3000 and 4000 
Hertz.

While the veteran has been noted to have mild sensorineural 
hearing loss at 4000 Hertz, this loss is not to the extent 
that it meets the VA definition of hearing loss.  See 
38 C.F.R. § 3.385.  All of the audiological evidence of 
record indicates that the veteran does not currently have a 
left ear hearing loss disability for VA purposes.  Service 
connection may not be granted unless a current disability is 
shown.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In the absence of evidence of a current hearing loss 
disability satisfying the requirements of 38 C.F.R. § 3.385, 
the claim must be denied.



II.  Increased Initial Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities at issue.  The Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned ratings are based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

The veteran's increased rating claims stem from the original 
grants of service connection.  Therefore, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as staged ratings.  Fenderson 
v. West, 12 Vet. App. 119, 126 (2000).  

A.  Higher Initial Rating - Post-Traumatic Stress Disorder

The veteran was granted service connection and a 30 percent 
rating for post-traumatic stress disorder by rating action in 
April 1998.  The grant of service connection and the 30 
percent evaluation were effective from July 22, 1991.  By 
rating action in July 1999 the veteran was assigned a 50 
percent rating for his post-traumatic stress disorder, also 
effective from July 22, 1991.  The veteran maintains that his 
post-traumatic stress disorder is more than 50 percent 
disabling.

On VA psychiatric examination in October 1991 the veteran 
reported that he had never seen a psychiatrist before.  The 
veteran was very cooperative, quite attentive and quite 
talkative.  He did not show any major affective or major 
psychotic syndromes.  There was no evidence of delusions or 
hallucinations.  The veteran's thought processes were logical 
and coherent.  He did not show any abnormalities in stream of 
speech.  There was no history of mood swings, no major 
depression and no organic episodes.  The veteran reported 
occasional instances of mild anxiety, but he never had had 
any panic or acute anxiety attack.  The veteran claimed that 
he slept well and seldom awoke in the night, but that he 
occasionally had frightening dreams.  The veteran reported 
that he had a short temper.  He also reported a low tolerance 
for stress and pressure.  He stated that he had a tendency to 
pent up all his frustration and anger, and then let it out 
rather impulsively.  The veteran had a somewhat restless and 
agitated behavior during the interview.  There was no 
abnormal anxiety, fear, or any other phobic symptoms.  The 
veteran did not have any paranoid perception of reality.  He 
was well oriented as to time, place and person.  His memory 
seemed to be quite adequate.  He was able to recall all three 
items presented to him at five minutes.  He repeated five-
digit numbers forward and backward well.  He did quite well 
on serial sevens subtraction.  There was no clear cut 
evidence of organic brain deficit.  It appeared that the 
veteran had reasonable judgment and some insight about his 
problems.  His motivation appeared to be quite adequate.  
There was no evidence of suicidal or homicidal tendencies.  
The diagnoses included generalized anxiety disorder.

A May 1993 letter from a veterans' readjustment counselor 
states that the veteran had had numerous jobs and had been 
employed at his current job for five months.  The counselor 
further stated that the veteran was paranoid, had financial 
problems, nightmares, trouble showing his feelings, and 
trouble trusting others (including people close to him) due 
to post-traumatic stress disorder.

At the February 1996 hearing before a hearing officer the 
veteran reported that he experienced nightmares and 
flashbacks.  He testified that he had trouble keeping jobs 
due to his post-traumatic stress disorder.  The veteran 
stated that he was working as a truck driver.

On VA examination in March 1998 the veteran reported that 
after he was discharged from service he noticed continued 
nervousness, short temper, periods of increased restlessness, 
some hyperactivity and an inability to sit still for long 
periods of time.  He also noticed periods of increased 
tension, nervousness, and continued ill at ease with crowds.  
He reported difficulties dealing with pressure and stress.  
The veteran reported that he hated to feel cornered and that 
he disliked being dominated by others.  He stated that he got 
along fairly well with a few others when he did not feel 
pressured.  The veteran reported intrusive dreams of being 
under enemy fire, of being shot at, and of people getting 
killed.  The veteran indicated that he had occasional 
nightmares about Vietnam.  The veteran reported having many 
different jobs, mostly as a truck driver, and usually for a 
couple months at a time.  He had been working for the past 
two weeks as a truck driver.  The veteran stated that he 
mostly stayed at home.  His social activities had been very 
limited.  Most of his contacts were limited to family 
members.  He reported that he had difficulties dealing with 
people and with crowded places.  The veteran stated that he 
experienced periods of restless, fitful sleep and recurrent, 
intrusive dreams about Vietnam.  

Objectively, the veteran was casually dressed, fairly 
groomed, and clean.  He was cooperative, with noticeable 
tension and apprehension.  His behavior was appropriate and 
he was adequately attentive.  His speech was spontaneous with 
some increased rate and volume when he talked about the 
stressors he experienced while in Vietnam.  His mood was 
moderately dysphoric, depressed and anxious.  No 
inappropriate guilt was noted.  No irritability or angry 
hostile mood was noted during the evaluation.  The veteran's 
affect was generally appropriate, with some periods 
constriction or restriction.  No perceptual disturbance was 
noted.  The veteran's thought processes were goal directed.  
Thought content had no evidence of preoccupations, 
obsessions, or delusions.  No suicidal or homicidal ideations 
were noted.  His cognition as to immediate recall and recent 
memory were intact.  His remote memory showed some patchy, 
mild deficits.  His concentration was good.  His reasoning 
and judgment were intact.  Insight was fair.  The veteran was 
alert and oriented to time, place and person.  The veteran 
was noted to be mentally competent and able to handle his own 
benefit payments.  The diagnosis was post-traumatic stress 
disorder.  Global assessment of functioning (GAF) was noted 
to be 54.

The veteran was again afforded a VA psychiatric examination 
in April 1999.  The examiner noted that he reviewed the 
veteran's claims file.  The veteran reported that he 
continued to have nightmares of his combat experiences.  The 
veteran indicated that he continued to have distress when 
exposed to stimuli which reminded him of his combat 
experiences.  The veteran asserted that he had had a massive 
loss of interest in previously pleasurable activities.  The 
veteran felt emotionally walled off, numbed, and detached 
from almost everyone.  The veteran stated that he had a hard 
time coping with almost any social interaction and described 
massive difficulty in retaining employment because of his 
inability to tolerate interactions with others, and the 
normal stress of the workplace.  The veteran described 
continuous anxiety and depression.  He asserted that he had 
disturbed sleep patterns.  The veteran reported that he was 
angry, irritable and short-tempered.  The examiner noted that 
these actions clearly contributed to the disintegration of 
the veteran's four marriages and to his difficulty in 
retaining employment.  The veteran had difficulty with 
concentration and focus, being easily distracted by his 
anxiety and painful memories.  The veteran was hypervigilant, 
always having to guard his perimeter and he startled quite 
easily.  The veteran was currently unemployed.  He had last 
worked several months previously.  The veteran estimated that 
he had had over 75 jobs since his return from Vietnam.  He 
had difficulty keeping a job for any length of time.  The 
veteran became tearful when he described how tired he was of 
always having to try to find and hold onto a job, and then 
being told that he didn't fit in.  The veteran reported that 
he was not receiving any psychiatric care.  

Mental status examination revealed the veteran to be alert, 
oriented and cooperative.  He did appear to be discouraged, 
depressed and he was tearful.  The veteran's thoughts were 
clear and goal-oriented.  There was no evidence of delusions 
or hallucinations.  The veteran's cognitive abilities were 
grossly intact although the veteran did describe some 
difficulty with his concentration and focus because of his 
painful memories and anxiety.  The veteran denied suicidal 
ideation.  The diagnosis was chronic and severe post-
traumatic stress disorder.  The examiner noted that the 
veteran's GAF was 30, which indicated serious major 
impairment in several areas such as occupational, social and 
marital functioning.  The examiner was of the opinion that 
the veteran had massive difficulty retaining employment 
because of the serious level of post-traumatic stress 
disorder symptoms.  The examiner strongly encouraged the 
veteran to seek out psychiatric care.  The veteran was noted 
to be competent for VA pay purposes. 

A November 1999 VA outpatient record indicates that the 
veteran reported sleep disturbance with dreams and recurring 
memories of his Vietnam experiences.  The veteran asserted 
that he had difficulty coping with stressful situations.  He 
reported depression and anxious feelings, hyperalertness and 
avoidance symptoms.  The veteran was noted to have great 
stress from his present employment.  Hyperalertness and 
triggers to memories of trauma were heightened by the 
veteran's work.  The diagnosis was post-traumatic stress 
disorder and the veteran's GAF was noted to be 50.

The veteran was admitted to the Special Treatment Section at 
a VA facility in January 2000 for a two-week alcohol 
dependence program.  The veteran reported that he experienced 
serious depression, serious anxiety and tension, 
hallucinations, trouble understanding, concentrating or 
remembering, and trouble controlling violent behavior.  The 
veteran reported that he had been prescribed medication for 
psychological and emotional problems.  The veteran denied 
suicidal ideation.  During his treatment the veteran was 
noted to have a GAF of 41.

VA mental health counseling records dated from January 2000 
to May 2000 reveal that the veteran had difficulty being 
around people, difficulty concentrating, recurring memories 
and flashbacks of Vietnam experiences, and difficulty 
sleeping.  A March 2000 record indicates that the veteran had 
a GAF of 62.  A May 2000 report reveals that the veteran 
complained of continuing stress from employment.   

With regard to the veteran's claim that he is entitled to a 
rating in excess of 50 percent for his post-traumatic stress 
disorder symptoms, the Board notes that the regulations with 
respect to evaluating mental disorders were amended effective 
November 7, 1996.  The RO has properly considered both the 
former version of these regulations as well as the amended 
version.  Since his appeal was pending at the time the 
applicable regulations were amended, subsequent to November 
7, 1996 the veteran is entitled to have whichever set of 
regulations--old or new--provide him with a higher rating.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991); VAOGCPREC 3-2000 
(April 10, 2000).

A 50 percent evaluation under the former criteria 
contemplates that the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation under the former 
criteria contemplates that the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation under the former criteria contemplates that 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; that there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or that 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996).

A 50 percent evaluation under the new criteria contemplates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation under the new 
criteria contemplates occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
under the new criteria contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (effective 
from November 7, 1996).

The Board finds that prior to April 29, 1999 the veteran did 
not meet the requirements for an initial rating in excess of 
50 percent under the former criteria for the rating of mental 
disorders.  On VA examination in March 1998 the veteran did 
report having many jobs.  He also reported nervousness, 
increased restlessness, some hyperactivity, and unease with 
crowds.  He further reported difficulties dealing with 
stress.  However examination revealed the veteran to be 
fairly groomed and cooperative.  He was appropriate and 
attentive.  His thought processes were goal directed and his 
affect was appropriate.  At the February 1996 hearing the 
veteran reported nightmares and flashbacks and he reported 
trouble keeping jobs.  He testified that he was employed at 
that time.  In May 1993 a veterans' readjustment counselor 
stated that the veteran was employed, but had had numerous 
jobs.  He further stated that the veteran was paranoid, had 
nightmares and trouble trusting others.  The October 1991 VA 
examination indicated that the veteran had occasional 
instances of mild anxiety, a short temper, low tolerance to 
stress/pressure and occasional frightening dreams.  These 
records show that the veteran had considerable psychological 
impairment.  However the veteran had no delusions or 
hallucinations.  He did not show any major affective or 
psychotic syndromes, he had good memory and was fully 
oriented.  He had no suicidal or homicidal tendencies, 
adequate motivation and reasonable judgment and insight.  
While the veteran reported trouble keeping jobs, the evidence 
prior to April 29, 1999 indicates that the veteran was 
usually working.  It also indicates that while he had some 
mild anxiety, low tolerance to stress and a short temper, he 
did not have severe impairment of in the ability to establish 
and maintain effective or favorable relationships with people 
resulting in severe impairment in the ability to obtain or 
retain employment.  Accordingly the Board finds that the 
veteran's psychiatric symptoms prior to April 29, 1999 more 
nearly met the requirements for a 50 percent rating under the 
former criteria for the rating of mental disorders, and that 
a higher initial rating prior to April 29, 1999 under the 
former criteria for the evaluation of mental disorders is not 
warranted.  

For the time period prior to April 29, 1999, the Board is of 
the opinion that the veteran did not meet the criteria for an 
initial rating in excess of 50 percent for post-traumatic 
stress disorder under the current criteria for the evaluation 
of mental disorders either.  The Board notes that the March 
1998 VA examination report revealed that the veteran was 
moderately dysphoric depressed and anxious.  However no 
irritability was noted and his affect was generally 
appropriate.  The examination did not reveal suicidal 
ideation; obsessional rituals which interfere with routine 
activities; illogical speech, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  Accordingly, the veteran did 
not meet the requirements for a rating in excess of 50 
percent prior to April 29, 1999 under the new criteria 
either.  

The Board is of the opinion that from April 29, 1999 the 
veteran has met the requirements for a 70 percent rating for 
post-traumatic stress disorder under the former regulations 
for the evaluation of mental disorders.  The April 1999 VA 
examiner noted that the veteran was discouraged, depressed, 
tearful, anxious, and that he had difficulty with his 
concentration and focus.  This examiner assigned the veteran 
a GAF of 30, which indicates that the veteran had serious 
major impairment in occupational, social and marital 
functioning.  The VA psychiatric examiner stated that the 
veteran had massive difficulty in retaining employment.  
Accordingly, from April 29, 1999 the veteran's psychiatric 
symptoms were of such severity as to entitle the veteran for 
a 70 percent rating for post-traumatic stress disorder.  

The Board further finds that from April 29, 1999 the veteran 
did not meet the criteria for a 100 percent rating for post-
traumatic stress disorder under either the current or the 
former regulations for the evaluation of mental disorders.  
The evidence since April 29, 1999 has revealed the veteran to 
be fully oriented and cooperative, with clear and goal-
oriented thoughts.  He has not had delusions, hallucinations 
or suicidal ideation.  Furthermore the VA mental health 
counseling records dated from January to May 2000 indicate 
that the veteran was employed.  Accordingly, the Board finds 
that from April 29, 1999 the veteran's post-traumatic stress 
disorder symptoms did not result in total social and 
occupational impairment and that the veteran therefore did 
not meet the requirements for a 100 percent rating under 
either the current or the former criteria for the rating of 
mental disorders.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (effective from November 7, 1996).

As noted above, the veteran did not meet the criteria for a 
rating in excess of 50 percent prior to April 29, 1999 under 
either the current or the former criteria for the rating of 
mental disorders.  Finally, the Board finds that the veteran 
meets the criteria for a higher initial rating of 70 percent, 
but no higher, for post-traumatic stress disorder from April 
29, 1999 under the former criteria for the rating of mental 
disorders.  Consequently, the veteran meets the criteria for 
a 50 percent initial rating prior to April 29, 1999 and the 
criteria for a higher initial staged rating of 70 percent 
from April 29, 1999.  See Fenderson.


III.  Higher Initial Rating - Burn Scars

The veteran was granted service connection for scars of the 
left hand, left ear, rib cage and right leg, residual of 
second-degree burns by rating action in September 1992.  He 
was assigned an initial combined rating of 10 percent for 
these scars, effective from July 22, 1991.  By rating action 
in April 1998 the veteran was assigned a separate initial 10 
percent rating for his left ear burn scar and a separate 
initial 10 percent rating for his left hand burn scar.  The 
April 1998 rating action also assigned a separate initial 
noncompensable rating for right leg burn scars and a separate 
initial noncompensable rating for burn scars of the rib cage.  
The newly assigned separate initial ratings were all 
effective from July 22, 1991.  

While the veteran has not had a VA examination of his scars 
since September 1991, the Board notes that the veteran's scar 
disabilities are quiescent in nature, the veteran has had no 
medical treatment for his scars since September 1991 VA 
examination, and the veteran has not indicated that he has 
any increased symptoms resulting from his scars.  
Accordingly, the Board finds that the September 1991 VA 
examination report is satisfactory for rating the veteran's 
left ear and left hand scars.

On VA examination in September 1991 the veteran reported that 
he had full use of his hands.  The veteran reported numbness 
starting over the scar tissue of the left hand where the scar 
tissue developed.  The examiner indicated that there was burn 
scar tissue over the dorsum of the left hand, slightly 
adherent to underlying tissues.  The veteran had a burn scar 
over the external area of the left ear.  He had wide burn 
scars over his left rib cage.  All scars were noted to be 
well-healed with no ulceration or loss of function.  There 
was only slight anesthesia on the palmar surface between the 
index fingers and thumb of the left hand.  The diagnoses 
included superficial burn scars involving the dorsal and 
palmar surface of the left hand, over the external surface of 
the left ear and left rib cage.  Photographs taken by the VA 
physician revealed that the veteran's left ear was smaller 
than his right ear.  The photos showed that the left hand and 
rib cage scars were noticeable on close inspection.

In a March 1993 letter, S.W.B. M.D., stated that the veteran 
had some scarring of the left ear, left hand, and right hand.  
He noted that the left ear showed abnormal, but patent skin 
over the helix of the left ear.  The area from the apex to 
approximately half-way down the helix was absent.  The 
antihelix, antitragus, and scaphoid fossa were all intact as 
well as the triangular fossa.  Cymba conchae, tragus, 
intratragus incisura and the lobular of the left ear were all 
intact.  The area over the scaphoid fossa did have slightly 
abnormal skin.  Dr. S.W.B. noted that the veteran had an area 
of abnormal but present skin which was absent of hair over 
the dorsal aspect of his left hand in a glove-shaped pattern.  
There was an area of the left wrist where apparently the 
veteran had been wearing a watch and that area had normal 
skin with normal hair.  The right hand had relatively minor 
skin abnormalities in a glove-shaped pattern over the distal 
portion of the hand.

At his February 1996 hearing before a hearing officer the 
veteran asserted that part of his left ear was burnt off and 
that his left ear scar was disfiguring.

On VA psychiatric examination in March 1998 the veteran 
reported that he sustained a 14 percent second degree burn 
from a splashed fuel fire, causing flash burns over the left 
external ear, dorsum of the left hand, ventral surface of the 
left forearm and over the left rib cage area.  The veteran 
stated that he was treated initially at a field hospital.  
The veteran's Axis III diagnosis (current general medical 
conditions potentially relevant to the understanding or 
management of the individual's mental condition) was status 
post 14 percent second degree burn to the left external ear, 
dorsum of the left hand, ventral surface of the left forearm 
and left rib cage area.

The April 1999 VA psychiatric examination report indicates 
that the veteran's Axis III diagnosis was scars from burns.


A.  Left Hand Scar

The Board notes that the veteran was sent a copy of the April 
1998 rating decision which granted a separate 10 percent 
rating for a left hand scar, residual of second degree burns.  
In a July 1999 supplemental statement of the case the veteran 
was informed that his 10 percent rating was the highest 
rating available for his left hand burn scar and that the 
veteran had been made a complete grant of benefits relative 
to his hand.  The Board notes that the veteran has been shown 
to have full use of the hand and is thus not entitled to a 
compensable initial rating under Diagnostic Code 7805, for 
limitation of function of the hand.  The Board further notes 
that Diagnostic Code 7802 provides a maximum of 10 percent 
for scars that are residual of second degree burns.  
Diagnostic Code 7803 provides a maximum 10 percent rating for 
scars that are poorly nourished with repeated ulceration (not 
shown by the evidence).  Furthermore, Diagnostic Code 7804 
provides a maximum 10 percent rating for scars that are 
tender and painful on objective demonstration (not shown by 
the evidence).  Since the veteran currently has the maximum 
rating possible for his left hand burn scar, a higher initial 
rating in excess of 10 percent is not warranted.  Since the 
diagnostic codes and medical records have not shown the 
veteran to have been entitled to a rating in excess of ten 
percent at any time since July 22, 1991, staged ratings for a 
left hand scar, residual of second degree burns, are not 
warranted.  See Fenderson.
 

B.  Left Ear Scar

Disfiguring scars of the head, face or neck are evaluated as 
noncompensable where they are slightly disfiguring.  A 10 
percent evaluation is assigned if the scars are moderately 
disfiguring.  A 30 percent evaluation is for severe scars, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles.  A maximum evaluation of 50 
percent is reserved for complete or exceptionally repugnant 
deformity of one side of the face or marked repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800.

The note following the code provides that when in addition to 
tissue loss and cicatrization there is marked discoloration, 
color contrast and the like, a 50 percent evaluation may be 
increased to 80 percent, a 30 percent rating to 50 percent 
and a 10 percent evaluation to 30 percent.  The most 
repugnant disfiguring conditions including scars and diseases 
of the skin may be submitted for central office rating with 
several unretouched photographs.

The veteran's current 10 percent rating for a left ear scar, 
residual of second degree burns, has been awarded under DC 
7800 for moderately disfiguring scar of the head, face or 
neck.  The Board notes, however, that the medical evidence of 
record does not demonstrate that the veteran's left ear scar 
is severely disfiguring.  Accordingly, the veteran does not 
meet the requirements for a 30 percent rating under 
Diagnostic Code 7800.  The Board further notes that neither 
the examination reports, nor the September 1991 pictures, 
have shown the veteran to have marked discoloration or color 
contrast of the left ear.  Consequently, the veteran is not 
entitled to have his 10 percent rating for his left ear scar 
increased to 30 percent under the note to Diagnostic Code 
7800.  Furthermore, there is no basis for the assignment of 
additional compensation under DC's 7803, 7804 or 7805 as the 
requisite criteria underscoring these code sections are not 
present in this case.  Since the medical records show that 
the veteran has not met the criteria for a higher initial 
rating for his left ear scar at any time since July 22, 1991, 
staged ratings for the left ear scar are not warranted.  See 
Fenderson.


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to a higher initial rating in excess of 50 
percent for post-traumatic stress disorder, prior to April 
29, 1999, is denied.

Entitlement to a 70 percent rating for post-traumatic stress 
disorder from April 29, 1999, is granted, subject to the law 
and regulations regarding the award of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for 
a left hand scar, residual of second degree burns, is denied.

Entitlement to an initial rating in excess of 10 percent for 
a left ear scar, residual of second degree burns, is denied.


REMAND

The veteran maintains that he is entitled to initial 
compensable ratings for his rib cage and right leg scars.  
The medical evidence of record does not contain a description 
of a right leg scar.  Such a description is necessary in 
order to determine an appropriate rating for the veteran's 
service-connected right leg burn scar.  While the record does 
contain a description of the veteran's rib cage burn scar, 
the size of this scar has not been noted.  A description of 
the surface area covered by the veteran's rib cage scar is 
necessary in order to rate the veteran under Diagnostic Code 
7802, the diagnostic code for second degree burn scars.  
Accordingly, a new VA examination of the veteran's rib cage 
and right leg scars is required.

Accordingly, this case is REMANDED for the following:

1. The RO should schedule the veteran for 
a VA examination to determine the 
severity and manifestations of his 
service-connected rib cage and right 
leg burn scars.  All necessary tests 
and studies should be conducted 
including, but not limited to, 
photographs of all affected areas; 
such photographs should be associated 
with the claims files.  The examiner 
is asked to specifically evaluate any 
lesions, scarring, ulcerations, 
itching, pain, tenderness, or pigment 
changes found.  The examiner must 
provide a detailed description of the 
size of each of the areas covered by 
scars. 

2. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
is completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures are fully 
complied with and satisfied.  Id.

3. When the foregoing actions are 
completed, the RO should readjudicate 
the veteran's claims for an initial 
compensable rating for a rib cage scar 
and for an initial compensable rating 
for a right leg scar.  If the benefits 
sought on appeal are not granted to 
the veteran's satisfaction, or if a 
timely notice of disagreement is 
received with respect to any other 
matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and 
inform the veteran of any issue with 
respect to which further action is 
required to perfect an appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	JEFFREY A. PISARO 
	Acting Member, Board of Veterans' Appeals



 


